Citation Nr: 1413134	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  05-00 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C with fatigue, abdominal cramps, muscle pain, joint pain, and muscle spasm.

2.  Entitlement to service connection for bilateral Dupuytren's contracture as secondary to hepatitis C.

3.  Entitlement to service connection for an acquired psychiatric disorder as secondary to hepatitis C.

4.  Entitlement to service connection for a cardiovascular disorder, to include bradycardia status post pacemaker implant, as secondary to hepatitis C.

5.  Entitlement to service connection for non-cardiovascular syncope as secondary to hepatitis C.

6.  Entitlement to service connection for a disorder manifested by chest pains as secondary to hepatitis C.

7.  Entitlement to service connection for a neurological disorder, to include disorders manifested by headaches and numbness, on a direct basis and as secondary to hepatitis C.

8.  Entitlement to service connection for a back disorder.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to an initial compensable rating for a right wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by a special expedited processing unit known as the "Tiger Team" at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and an August 2007 rating decision of the VA RO in New York, New York.  The VA RO in in New York, New York, currently has jurisdiction over the Veteran's claims file.

In March 2013, the Board remanded the claims to schedule the Veteran for a Board hearing.

In September 2006 and December 2013, the Veteran testified at hearings held at the RO before a hearing officer and a videoconference hearing held before the undersigned Veterans Law Judge, respectively.  Transcripts of those hearings have been associated with the paper and electronic records.

Though the RO certified the issues of entitlement to fatigue, abdominal cramps, muscle pain, joint pain, and muscle spasm as separate issues from the issue of entitlement to service connection for hepatitis C, the Board notes that such symptomatology is specifically contemplates by rating criteria for hepatitis C.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 (2013).  Thus, the Board finds that such claimed manifestations are part and parcel of the claim of service connection for hepatitis C, and have been recharacterized on the title page accordingly.  Moreover, although the RO certified the issue regarding the chest pains as entitlement to chest pains and pacemaker implant, the medical evidence indicates that the syncope and chest pains may not be currently related to the cardiovascular disease status post pacemaker implant.  In addition, the service treatment records reflect that the Veteran complained of headaches in December 1978 and at his January 1979 separation examination he reported a history of frequent or severe headaches.  In Schroeder v. West, 212 F.3d 1265, 1271   (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Therefore, the Board must consider both the direct and secondary service connection theories of entitlement as to the neurological disorder.  In light of the above, the issues are as stated on the title page.

The Board's review includes the paper and electronic records.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

All issues but entitlement to service connection for hepatitis, bilateral Dupuytren's contracture, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's assertion that he was exposed to air-gun injections and shared razors in service is credible.

2.  The weight of evidence shows that the Veteran was infected with the hepatitis C virus during active service.

3.  The weight of evidence shows that bilateral Dupuytren's contracture was caused by hepatitis C.

4.  The weight of evidence shows that an acquired psychiatric disorder was caused by hepatitis C.


CONCLUSIONS OF LAW

1.  Hepatitis C with fatigue, abdominal cramps, muscle pain, joint pain, and muscle spasm was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

2.  Bilateral Dupuytren's contracture was caused by the now-service-connected hepatitis C.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310 (2013).

3.  An acquired psychiatric disorder was caused by the now-service-connected hepatitis C.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.
 
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In a VA Fast Letter 04-13, June 29, 2004, VA noted that a rating decision had been issued based a statement which was incorrectly ascribed to a VA physician.  The purported statement was to the effect that persons who were inoculated with a jet injector were at risk of having hepatitis C.  The Fast Letter then identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  

The Fast Letter concludes that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  It also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  It noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the veteran's hepatitis C.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

Hepatitis C

VA examination reports and VA and private treatment records reflect a diagnosis of hepatitis C.

The Veteran claims that he was exposed to hepatitis C in service from air-gun injections for vaccination purposes and shared razors during boot camp.  His service treatment records show that he received several vaccinations from January to March 1975 during the beginning months of his active service.  He submitted statements from R.E., who served with the Veteran during boot camp, in which R.E. claimed that the two of them received air-gun injections for vaccination purposes and that the two of them had to share a razor with 19 other recruits.  The appellant and R.E. are competent to make this assertion, and that the Board finds them credible.

Although the service treatment records show no complaints of jaundice or diagnosis of hepatitis and even though the Veteran denied a history of jaundice on separation, there are conflicting medical nexus opinions linking his hepatitis C to service.  

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

In an April 2003 statement, Dr. N-F, a specialist in hepatology, opined that based on the information provided by the Veteran, his hepatitis C is the direct result of his military service.

The report of the August 2004 VA examination reflects that the examiner noted the Veteran's belief that the boot-camp vaccination air guns caused his hepatitis C.  The examiner noted that the appellant had no generally recognized risk factors for hepatitis C.  The examiner opined that the claimant belonged to a minority of hepatitis-C-infected individuals who had no apparent etiology.

In an April 2005 statement from a doctor who is a medical consultant on behalf of the representative, that doctor indicated that the claims file was reviewed.  The doctor noted that the Veteran had been treated for hepatitis C since the diagnosis in 1998 and that he had no generally recognized risk factors for this disease except for the probable contaminated jet injectors, which were used to administer immunizations to him while in boot camp.  The medical consultant added that several medical studies have shown that the tips of jet injectors have at times been contaminated with the hepatitis C virus when not properly sterilized.  The doctor indicated that records show that the Veteran received immunizations at the same time as another man in his unit who had also contracted hepatitis C.  The doctor opined that the preponderance of evidence points to the likelihood that the appellant acquired hepatitis C during active service.

In a July 2005 statement from the Veteran's treating VA doctor, a director of a liver team at a VA medical center, that doctor stated that in terms of risk factors, the appellant denied any history of drug use, more than rare social alcohol usage in the past, and transfusions.  The doctor said that the claimant probably had hepatitis C for a long time as this virus causes this degree of damage over 20 to 30 years and that due to technological changes hepatitis C is often diagnosed in later stages.  That doctor opined that the etiology of the hepatitis C remained unclear.

In a May 2006 statement from a doctor who specializes in gastrointestinal disorders and is a medical consultant on behalf of the representative, that doctor opined that his hepatitis C was more likely than not related to military service based on a review of the Veteran's in-service vaccination records, medical history on his January 1979 separation examination, the April 2003 statement of Dr. N-F, and the opinion of the August 2004 VA examiner.
 
An April 2007 VA examination report reflects that the Veteran reported that his only risk factors for contracting hepatitis C were events from military service - haircuts, using the same razor as other servicemen to shave, air gun injections for mass vaccinations, and dental work.  The examiner noted that although there have been theories proposing possible transmission of hepatitis C from air guns used during vaccinations, there has been no scientific link between hepatitis C and the use of air guns during vaccinations.   The examiner added that there is also no evidence to support the appellant's contention that he contracted hepatitis C from haircuts, shaving razors, or dental work while in the military.  The examiner indicated that there are a certain percentage of patients who contract hepatitis C without the etiology of their mechanism of transmission ever being determined.

An August 2007 statement of Dr. N-F reflects that the Veteran had no common risk factors for hepatitis C in that he denied a history of illicit drug use, sexual promiscuity, blood transfusions, body piercings, or tattoos.  That doctor noted the appellant's reporting that he had several boot camp vaccinations via a multi-use jet gun injector with multi-dose bottles, that the injectors and recruits were not sanitized between injections on recruits, and that there was blood transferred from one recruit's arm to another's arm.  Dr. N-F added that R.E., who stood next to the claimant during the boot camp vaccinations, also has hepatitis C.  The doctor indicated that he concurred with the July 2005 statement from the VA doctor that the hepatitis C had caused damage to the claimant's liver over a 20-to-30-year period.  Dr. N-F added that the Veteran produced documentation that warns of the spread of hepatitis C through the use of vaccinating air guns and the Department of Defense's determination to discontinue the use of the jet injector due to possible spread of hepatitis C and human immunodeficiency virus: the May 2002 issue of the VA Desert Pacific Healthcare Network's VA e-mail news; Maimes Report on Hepatitis C Infection in New Hampshire; the June 13, 1986 issue of the Center for Disease Control's Morbidity and Mortality Weekly Report; the June 8, 2006, Epidemiologic Review's article titled Immunization to Protect the US Armed Forces Heritage, Current Practice, and Prospects; and Military Preventive Medicine, Mobilization and Deployment, Volume 1 (2003), Chapter 8.  Dr. N-F opined that based on the above information provided to me by the Veteran his hepatitis C was most likely contracted from the use of unsanitized multi-use jet gun injectors with multi-dose bottles during boot camp vaccinations while in military service.  

A July 2010 VA examination report regarding R.E. reflects that the examiner opined that it was less likely than not that R.E.'s hepatitis C was related to air jet immunizations because the current authoritative literature, including literature from the National Institutes of Health, the Mayo Clinic, and the Cleveland Clinic, reveals that there is no evidence linking air gun injections to contracting hepatitis C.  That examiner, however, opined that it was at least as likely as not that R.E.'s hepatitis C was caused by or the result of shared bloodied razors or blood exposure from cleaning air evacuation planes based on the negative history R.E. provided for other potential exposures, including those representing a relatively higher risk of infection.

In a September 2010 statement, the Veteran's treating VA doctor stated that he had reviewed the claimant's military records and opined that the appellant had contracted hepatitis C while in the military from either shared razors or shared vaccination needles.  

In an April 2013 statement, a VA psychiatrist noted that the Veteran had no history of intravenous (IV) drug abuse, bloody physical fights, or infidelity, and that therefore the only source for his hepatitis infection is narrowed down to his active service.  The psychiatrist in essence opined that the hepatitis was more likely than not related to his military service.

There is conflicting evidence as to whether the Veteran's hepatitis C is related to in-service exposure to air gun injections during vaccinations and the various doctors provide bases for these opinions.  There is also conflicting evidence as to whether the appellant's hepatitis C is related to in-service exposure to blood from shared razors and the various doctors do not provide much, if any, bases for these opinions.  Nonetheless, a VA examiner related R.E.'s hepatitis to shared razor blades and the evidence shows that R.E. and the claimant shared razor blades during boot camp.  The medical evidence showing that as of 2005 based on liver damage the Veteran had had hepatitis C for 20 to 30 years - that is, since sometime between 1975 and 1985 - is unchallenged by medical evidence showing a shorter duration of the hepatitis C infection.  The medical evidence showing that the Veteran was initially infected with hepatitis C sometime between 1975 and 1985 is evidence that he may have been initially infected with hepatitis C during his period of active service from January 1975.   Therefore, the weight of evidence shows that the Veteran was infected with the hepatitis C virus during active service and service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.


Bilateral Dupuytren's contracture

VA examination reports and VA and private treatment records reflect a diagnosis of bilateral Dupuytren's contracture, and the Board is granting service connection for hepatitis C.

A March 1997 private neurological consultation report shows a diagnosis of left Dupuytren's contracture since the Veteran was 15 years old.  However, a Dupuytren's contracture was not diagnosed on the entrance examination and indeed his service treatment records reflect no such diagnosis either.  A July 2001 private neurological consultation report reveals conflicting information on when the left Dupuytren's contracture began - the report states it began when the claimant was 15 years old but also states that it began in1986.  Thus, there is no clear and unmistakable evidence that the Veteran had a left Dupuytren's contracture prior to active service and the preponderance of evidence does not show that the left Dupuytren's contracture was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. § 3.304 (2013).

An October 2000 private treatment record reflects that the bilateral Dupuytren's contracture began four years ago.  The July 2001 private neurological consultation report shows that the right Dupuytren's contracture began in 1996.

A July 2001 statement from Dr. G. indicates that the Veteran's current symptoms of hepatitis C include bilateral Dupuytren's contractures, which make it difficult for him to write and type.

An early June 2002 treatment record from Dr. N-F contains his opinion that the presence of Dupuytren's contracture may indicate cirrhosis and a late June 2002 treatment record from that doctor indicates a diagnosis of cirrhosis.

The weight of evidence shows that bilateral Dupuytren's contracture was caused by hepatitis C.  Therefore, service connection by means of causation is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

An acquired psychiatric disorder

A March 2003 private psychological update shows a diagnosis of an adjustment disorder with depressed mood.  An October 2006 private psychological report reflects a diagnosis of an adjustment disorder with mixed emotional features.  The April 2013 statement from a VA psychiatrist reveals a diagnosis of an organic mood disorder.  The medical evidence reflects that anxiety, depression, and memory loss are symptoms of the current acquired psychiatric disorder.  

In a January 1998 statement, Dr. J.G. opined that the side effects of the hepatitis C combination drug therapy included adverse side effects such as anxiety, depression, and memory loss.

A June 2002 private treatment record from Dr. N-F reflects that in light of the hepatitis C treatment, the Veteran would need to see his psychiatrist to stabilize his depression.

An August 2003 VA treatment record reflects that the Veteran's hepatitis C was causing his depression.  A December 2003 VA treatment record shows that the appellant agreed to start taking a psychotropic medication prior to the initiation of his latest hepatitis C treatment.

An October 2006 private psychological report from Dr. R., the appellant's treating psychologist, shows that he had to discontinue his psychotropic medications on a regular basis due to his hepatitis C.

In a July 2011 statement, Dr. R. opined that the Veteran's adjustment disorder and associated mental disorders are directly related to the physical and mental effects of having hepatitis C.

In an April 2013 statement, a VA psychiatrist diagnosed an organic mood disorder related to the progression of his hepatitis and its mood-disturbing Interferon treatment and onset of panic attacks.  The psychiatrist in essence opined that the mental disorder was related to hepatitis.

The weight of evidence shows that an acquired psychiatric disorder was caused by hepatitis C.  Thus, service connection by means of causation is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.


ORDER

Entitlement to service connection for hepatitis C with fatigue, abdominal cramps, muscle pain, joint pain, and muscle spasm is granted.

Entitlement to service connection for bilateral Dupuytren's contracture as secondary to the now-service-connected hepatitis C by way of causation is granted.

Entitlement to service connection for an acquired psychiatric disorder as secondary to the now-service-connected hepatitis C by way of causation is granted.


REMAND

While Dr. J.G. in the January 1998 statement indicated that the side effects of the hepatitis C treatment included headaches and though an October 2011 VA treatment record shows the Veteran's reporting of intermittent headaches for many years, the medical evidence does not link any current headaches as opposed to ones in 1998 to hepatitis C.  Moreover, the service treatment records reflect that the claimant complained of headaches in December 1978 and at his January 1979 separation examination he reported a history of frequent or severe headaches.  An October 2010 private treatment record reveals that the appellant was unable to take medications for his cervical and lumbar radiculopathy due to his hepatitis C.  Therefore, a VA examination addressing the relationship between any current headache disorder and service and any current neurological disorder, to include disorders manifested by headaches and numbness, and hepatitis C is necessary.

In light of the Board's granting service connection for hepatitis C, a VA examination addressing the relationship between any cardiovascular disorder, to include bradycardia status post pacemaker implant, any non-cardiovascular syncope, and any disorder manifested by chest pains and hepatitis C is required.

At the December 2013 hearing, the Veteran testified that he receives treatment from the Brooklyn Campus VA Medical Center and from Dr. D. Feldman.  December 2013 hearing transcript, page 9.  The AMC should obtain all records from the Brooklyn Campus VA Medical Center since June 2007 and all records from Dr. D. Feldman.

In an August 2007 rating decision, the VA RO in New York, New York, granted service connection for a right wrist disorder effective October 4, 2004, and assigned a noncompensable (zero percent) disability rating for that disorder effective the same date.  That RO also denied service connection for hearing loss and a back disorder.  The RO notified the Veteran of that decision on August 7, 2007.  On August 5, 2008, the RO received the Veteran's notice of disagreement, which was timely filed, to the assignment of a noncompensable (zero percent) disability rating for the right wrist disorder and the denials of service connection for hearing loss and a back disorder.  However, no statement of the case (SOC) has been issued addressing these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his hepatitis C; neurological disorder, to include disorders manifested by headaches and numbness; cardiovascular disorder status post pacemaker implant; syncope; and chest pains.  Obtain all records from Dr. D. Feldman.  Regardless of the appellant's response, obtain all records from the Brooklyn Campus VA Medical Center since June 2007.

2.  Thereafter, schedule the Veteran for a VA examination or examinations to determine the nature and extent of his neurological disorder, to include disorders manifested by headaches and numbness; cardiovascular disorder status post pacemaker implant; syncope; and chest pains.  The claims folder is to be made available to the examiner or examiners to review.  

The examiner or examiners are to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to a neurological disorder, to include disorders manifested by headaches and numbness; cardiovascular disorder status post pacemaker implant; syncope; and chest pains.  After reviewing the file and conducting a thorough examination of the Veteran, the examiner or examiners should opine as follows:

(a)  Whether it is at least as likely as not (50 percent or greater) that any current headache disorder had its onset in service or is otherwise related to his military service, to include complaints of headaches in December 1978 during service and the reporting of history of frequent or severe headaches on separation. 

(b)  Whether it is at least as likely as not (50 percent or greater) that any current headache disorder was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include an inability to take medications for the headache disorder due to the hepatitis C.  

(c)  If the examiner finds that any current headache disorder was aggravated by the service-connected hepatitis C, then he/she should quantify the degree of aggravation.

(d)  For any current neurological disorder other than a headache disorder, to include a neurological disorder manifested by numbness, whether it is at least as likely as not (50 percent or greater) that any such neurological disorder was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include an inability to take medications for the headache disorder due to the hepatitis C.  

(e)  If the examiner finds that any current neurological disorder other than a headache disorder, to include a neurological disorder manifested by numbness disorder, was aggravated by the service-connected hepatitis C, then he/she should quantify the degree of aggravation.

(f)  For any current cardiovascular disorder, to include status post pacemaker implant and any cardiovascular disorder manifested by syncope or chest pains, whether it is at least as likely as not (50 percent or greater) that any such cardiovascular disorder was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include an inability to take medications for the cardiovascular disorder due to the hepatitis C.  

(g)  If the examiner finds that any current cardiovascular disorder, to include status post pacemaker implant and any cardiovascular disorder manifested by syncope or chest pains, was aggravated by the service-connected hepatitis C, then he/she should quantify the degree of aggravation.

(h)  For any syncope that is not a cardiovascular disorder, whether it is at least as likely as not (50 percent or greater) that any such syncope was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to include an inability to take medications for the syncope due to the hepatitis C.  

(i)  If the examiner finds that any current syncope that is not a cardiovascular disorder was aggravated by the service-connected hepatitis C, then he/she should quantify the degree of aggravation.

(j)  For any disorder manifested by chest pains that is not a cardiovascular disorder, whether it is at least as likely as not (50 percent or greater) that any such disorder was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected hepatitis C, to an inability to take medications for the disorder manifested by chest pains due to the hepatitis C.  

(i)  If the examiner finds that any disorder manifested by chest pains that is not a cardiovascular disorder was aggravated by the service-connected hepatitis C, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Issue a SOC to the Veteran and his representative addressing the issues of entitlement to service connection for a back disorder and hearing loss and entitlement to an initial compensable rating for the right wrist disorder.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

4.  Then, readjudicate the Veteran's claims.  If any of the claims remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC). After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


